Citation Nr: 0021380	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  94-05 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension, on 
either a direct basis or as a manifestation of chronic 
disability due to an undiagnosed illness.

2.  Entitlement to service connection for dysphagia, on 
either a direct basis or as a manifestation of chronic 
disability due to an undiagnosed illness.

3.  Whether a timely substantive appeal has been filed in the 
claim of entitlement to service connection for rosacea, on 
either a direct basis or as a manifestation of chronic 
disability due to an undiagnosed illness.

4.  The propriety of the initial disability evaluation of 10 
percent assigned for the service-connected irritable bowel 
syndrome, effective September 16, 1992.

5.  The propriety of the 30 percent disability evaluation 
assigned for the service-connected irritable bowel syndrome 
(to include symptomatology of a hiatal hernia and peptic 
ulcer disease), effective November 13, 1997.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
April 1979 and also from April 1984 to September 1992.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, denied the veteran's claim seeking 
entitlement to service connection for irritable bowel 
syndrome, hypertension, and dysphagia (considered only on a 
direct basis).  The veteran submitted a notice of 
disagreement pertaining to those issues, amongst others, in 
October 1993.  A statement of the case was issued and a 
substantive appeal received in March 1994.  Accordingly, 
those issues were developed for appeal.

Subsequently, by a March 1995 rating decision, service 
connection was granted for irritable bowel syndrome and a 10 
percent disability evaluation assigned.  However, in July 
1995, the veteran submitted a notice of disagreement 
pertaining to the original assigned rating.  That issue was 
also developed for appeal.  By a February 1998 rating 
decision, the assigned rating was increased to 30 percent, 
and the previously service connected hiatal hernia and peptic 
ulcer disease were subsumed into the overall evaluation.  The 
Board notes that the RO has framed the appellate issue 
regarding the veteran's irritable bowel syndrome (to include 
symptomatology of a hiatal hernia and peptic ulcer disease), 
in terms of the veteran's entitlement to an increased rating.  
More recently, however, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has re-characterized the issue on appeal as 
set forth on the title page.  The Board has also 
recharacterized the issue so as to reflect the periods of 
time for which a 10 percent and a 30 percent disability 
evaluation were in effect, again as set forth on the title 
page.

The Board notes that also developed for appeal as a result of 
the above rating decision was the denial of service 
connection for peptic ulcer disease, polyarthralgia, and 
fibrositis.  However, service connection for peptic ulcer 
disease was granted by a February 1994 rating decision and 
service connection for polyarthralgia and fibrositis was 
granted by a February 1998 rating decision.  As the benefit 
sought on appeal were granted as to those issues, they are no 
longer in appellate status and need not be further considered 
by the Board.

The other issue which has been certified for appeal is the 
September 1997 rating decision which denied service 
connection for rosacea, on either a direct basis or as a 
manifestation of chronic disability due to an undiagnosed 
illness.  The veteran's notice of disagreement regarding that 
issue was received in October 1997 and a statement of the 
case was issued in February 1998.  The Board notes, however, 
that there is no substantive appeal of record pertaining to 
this issue and this will be discussed more fully in the 
remand portion of this document.  As there is no substantive 
appeal of record, the Board has recharacterized this issue so 
as to reflect whether a timely substantive appeal was filed, 
as indicated on the title page.

The Board also notes that by a February 1998 supplemental 
statement of the case, service connection for dysphagia due 
to an undiagnosed illness was also considered and denied by 
the RO.  Thus, the RO did consider that issue on both a 
direct basis and as a manifestation of chronic disability due 
to an undiagnosed illness, and it has been so characterized 
on the title page.  However, even though the veteran had 
clearly made contentions of his hypertension being due to an 
undiagnosed illness, and the issue has been so characterized 
on the title page, the RO never actually considered the issue 
on that basis, and this will be discussed further in the 
remand portion of this document.

Finally, it is noted that the veteran requested a hearing 
before a Member of the Board, which was scheduled for June 
28, 2000.  Notification of the scheduled hearing was sent to 
the veteran in a letter dated April 26, 2000.  The record 
indicates that the veteran failed to report for the scheduled 
hearing.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeals decided 
within this decision.

2.  The veteran's contentions that he currently has 
dysphagia, on either a direct basis or as a manifestation of 
chronic disability due to an undiagnosed illness, are not 
supported by any medical evidence that would render the claim 
plausible.

3.  Prior to November 13, 1997, the veteran's aggregate 
gastrointestinal disability was comparable to moderate 
irritable colon syndrome with frequent episodes of bowel 
disturbance with abdominal distress, but without evidence of 
severe irritable colon syndrome with diarrhea or alternating 
diarrhea and constipation and more or less constant abdominal 
distress.

4.  Since, November 13, 1997, the veteran's aggregate 
gastrointestinal disability is comparable to severe irritable 
colon syndrome, with diarrhea or alternating diarrhea and 
constipation, with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim concerning service connection for dysphagia, on either 
a direct basis or as a manifestation of chronic disability 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 1991 and Supp. 2000); 38 C.F.R. §§ 3.303, 
3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

2.  The criteria for an initial evaluation greater than 10 
percent for the veteran's service connected irritable bowel 
syndrome, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.113, 4.114, 
Diagnostic Codes 7304, 7319, 7346 (1999).

3.  The criteria for an evaluation greater than 30 percent, 
from November 13, 1997, for the veteran's service connected 
irritable bowel syndrome (to include symptomatology of a 
hiatal hernia and peptic ulcer disease), are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.113, 4.114, Diagnostic Codes 7304, 7319, 
7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The claims file contains numerous service medical records and 
post-service medical records, many of which are not pertinent 
to the present issues on appeal but all of which have been 
carefully reviewed by the Board.

Service medical records reveal that a small sliding hiatal 
hernia was diagnosed by an upper gastrointestinal series in 
July 1988   On another upper gastrointestinal series in May 
1990, peptic ulcer disease was suspected, but findings were 
within normal limits so the diagnosis was not confirmed.  
Clinical records from 1990 reveal various gastrointestinal 
complaints, including alternating diarrhea and constipation.  
The findings of a physical evaluation board (PEB), in June 
1991, indicated that the veteran had been diagnosed with a 
hiatal hernia, irritable bowel syndrome, and gastritis, 
duodenitis, and a gastric ulcer, in addition to fibrositis 
and degenerative joint disease.  The PEB report noted that 
the veteran was sent to Saudi Arabia in December 1990 and did 
well initially but soon thereafter experienced a worsening of 
multiple complaints, including nausea and vomiting, amongst 
others.  The bulk of his symptoms were attributed to lack of 
sleep.  It was stated that he improved significantly upon 
returning to a regular schedule with adequate sleep.  The 
veteran was found fit for continued duty provided he be given 
an adequate sleep cycle.

On a discharge examination, in September 1991, peptic ulcer 
disease and irritable bowel syndrome were noted.  Peptic 
ulcer disease had been diagnosed by endoscopy.  The veteran 
complained of frequent indigestion.  There were no complaints 
of difficulty swallowing or dysphagia.  However, as a result 
of later complaints of difficulty swallowing, a barium 
swallow procedure was performed in January 1992.  That 
revealed that the swallowing mechanism was within normal 
limits.  The esophagus revealed no evidence of abnormality 
and the peristaltic pattern was within normal limits.  The 
impression was an essentially normal barium swallow.  Another 
PEB , in January 1992, noted a hiatal hernia with 
gastroesophageal reflux disease and also irritable bowel 
syndrome, amongst other disorders.

Post-service medical records reveal gastrointestinal 
complaints, and complaints of difficulty swallowing.  For 
example, a February 1993 VA outpatient treatment record notes 
complaints of gastric distress and also difficulty 
swallowing.  There is a diagnosis of irritable bowel 
syndrome.  In October 1993, the veteran was treated for 
alternating periods of diarrhea and constipation.  The 
assessment was most likely irritable bowel syndrome.  In June 
1994, the veteran's history of irritable bowel syndrome was 
noted and it was again stated that he was experiencing 
alternating periods of diarrhea and constipation.

A general VA examination in February 1993 noted that 
dysphagia had been suspected in service but testing was 
within normal limits and the diagnosis was not confirmed.  It 
was also noted that the veteran was receiving no medical 
treatment for his hiatal hernia.  It was noted his peptic 
ulcer disease had previously been treated with Tagamet, but 
he had needed no medication for a year.  It was also noted 
that there had been no medical treatment for the complaints 
of irritable bowel syndrome.  A gastrointestinal series was 
conducted in March 1993, and the impression was a small 
sliding hiatal hernia without evidence of gastroesophageal 
reflux.  The gastrointestinal series was unremarkable 
otherwise.  Esophagus was unremarkable, and there was no 
evidence of peptic ulcer disease.

By a June 1993 rating decision, service connection was 
granted for a hiatal hernia and a 10 percent disability 
evaluation assigned, effective from September 16, 1992.  
Service connection was denied for peptic ulcer disease and 
irritable bowel syndrome as neither was shown by most recent 
examination.

The veteran underwent VA examination in November 1993.  His 
prior diagnosis of peptic ulcer disease was noted, but it was 
stated that he had no bleeding or other complications.  He 
reported minor epigastric discomfort without other symptoms, 
and took antacids as needed.  His irritable bowel syndrome 
was also described as mostly asymptomatic.  It was stated 
that there were no recurrences of complaints of dysphagia 
since 1992, when one episode was reported but examination 
revealed no abnormalities.

By a February 1994 rating decision, service connection for 
peptic ulcer disease was granted and a noncompensable 
disability evaluation assigned, effective from September 16, 
1992.

In April 1994, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  During the hearing, 
the veteran's representative argued that the veteran served 
in the Persian Gulf and that his complaints could be the 
result of Persian Gulf syndrome.  The veteran testified that 
he experienced various gastrointestinal symptoms, to include 
abdominal pain, intermittent diarrhea, and occasional rectal 
bleeding.  He indicated he felt this was related to his 
irritable bowel syndrome and peptic ulcer disease.  The 
veteran stated he complained of these symptoms on his prior 
examination, but they were not recorded by the examiner.  The 
veteran was also asked if he had any episodes of dysphagia, 
and he stated that it depended on his level of activity, but 
on strenuous days he reported experiencing nausea and 
gagging.  A complete transcript of the testimony is of 
record.

Subsequently received was a record of an upper 
gastrointestinal and small bowel series with barium, 
performed in November 1993.  It was noted that barium flowed 
freely through the esophagus without any evidence of 
obstruction.  The stomach, duodenum, proximal jejunal loops, 
small bowel, and ileocecal regions were all also normal 
without abnormalities.  A colonoscopy performed in March 1994 
found a small grade one internal hemorrhoid, but was 
otherwise within normal limits.  There was an impression of 
chronic recurrent diarrhea based on history.

The veteran underwent a VA examination for hypertension in 
May 1994, which also noted that the veteran had recently been 
diagnosed with irritable bowel syndrome but the symptoms were 
reportedly well-controlled with medication.  It was stated 
that he was on a high fiber medication, and his symptoms had 
consisted of diarrhea mixed with constipation, but without 
significant bleeding or other symptoms.

The hearing officer, in January 1995, granted service 
connection for the irritable bowel syndrome, with a 10 
percent disability evaluation effective September 16, 1992, 
based upon a finding of frequent episodes of bowel 
disturbance with abdominal distress.

A March 1995 letter from a VA treating physician at the 
gastrointestinal clinic reported that the veteran was being 
treated for symptoms of the irritable bowel syndrome and 
peptic ulcer disease.  It was noted that the veteran 
complained of chronic diarrhea, with multiple daily bowel 
movements, daily stomach cramps, and nausea every morning.  
It was stated that medication had been prescribed, and 
continually adjusted, in an effort to provide relief.

On VA examination for hypertension in October 1995, it was 
noted that the veteran was currently taking Zantac on an 
irregular basis for his peptic ulcer disease, but was 
experiencing no bleeding or other complications.  As to his 
irritable bowel syndrome, symptoms included diarrhea more 
often than constipation and rarely pain.  It was stated 
Levsin was taken as needed and there was no special diet.  
The diagnosis for both peptic ulcer disease and irritable 
bowel syndrome indicated the conditions were stable with 
minor residual symptoms.

A letter from the veteran's wife was received in October 
1996, reporting that the veteran was continuing to experience 
symptoms of nausea, diarrhea and constipation, along with 
severe stomach cramps.  It was stated that about one week 
each month, the veteran would vomit every morning or attempt 
to vomit just to relieve stomach pressure.  She also 
described the veteran awakening about once a month with 
severe rectal cramps or stomach cramps and having problems 
with heartburn as a result of his hiatal hernia and ulcers.  
Statements were also received from the veteran's former 
commanding officer and current employer regarding the 
veteran's difficulties with work as a result of his numerous 
medical appointments.

There are several VA outpatient treatment records from 1996 
noting that the veteran was treated at the gastrointestinal 
clinic for gastrointestinal complaints related to his 
irritable bowel syndrome.

A VA psychiatric examination of the veteran, in July 1997, 
did diagnose an anxiety state, not otherwise specified.  On 
examination for systemic conditions, also in July 1997, it 
was reported that the veteran had frequent symptoms of 
diarrhea, since 1990, followed by constipation and abdominal 
pain.  It was stated that he was currently taking medications 
but no antidiarrheal medications.  The normal 1993 barium 
enema and endoscopy were noted.  Physical examination of the 
abdomen revealed it was soft, without organomegaly or 
tenderness to palpation.  There were no hernias.  Bowel 
sounds were within normal limits on all four quadrants.  The 
diagnosis indicated irritable bowel syndrome, stable, mild, 
not on medications.

The veteran underwent a VA examination for infectious, 
immune, and nutritional disabilities in November 1997.  On 
examination, the veteran reported regularly awaking with 
nausea, and vomiting in the morning three or four times per 
month.  He reported an average of two bowel movements per 
afternoon, usually loose or watery.  He reported being 
awakened at night on most nights by cramps, severe two times 
per month.  Among his medications was Zantac as needed, for 
heartburn and gastritis.  It was reported that if he has 
diarrhea for multiple days and takes medication for it, he 
will then have constipation and hard stool for two or three 
days.  He reported alternating diarrhea and constipation as a 
result.  Physical examination showed the veteran to be obese 
with a weight of 216 pounds at 5 foot 6 1/2 inches.  The 
abdomen was soft with moderate tenderness in the lower 
quadrant, suprapubic area.  Bowel sounds were active.  It was 
stated that the irritable bowel syndrome was the primary 
gastrointestinal factor for the veteran.  Zantac had 
apparently given some relief in the upper gastrointestinal 
system, although not completely.  The diagnosis indicated 
irritable bowel syndrome, very severe, with both involvement 
of the upper gastrointestinal with reflux, and possible 
peptic ulcer disease and diarrhea with alternating 
constipation.

Based on the above examination, a February 1998 rating 
decision increased the evaluation for the veteran's irritable 
bowel syndrome from 10 to 30 percent, effective November 13, 
1997, and the veteran hiatal hernia and peptic ulcer disease 
were subsumed into that evaluation.

The veteran underwent another VA examination in December 
1999, and the veteran reported having diarrhea about 12 days 
per month, with 3 to 4 loose stools.  Occasional bloody 
stools were reported.  Constipation was also reported about 
12 days per month, with severe abdominal cramps.  The veteran 
reported taking 2 medications for his irritable bowel 
syndrome but was unsure of the names.  Occasional epigastric 
pain was also reported, associated with nausea, 
regurgitation, but no vomiting.  He reported taking Zantac 
twice per day as needed.  On examination, the abdomen was 
protuberant and bowel sounds were described as 
"normoactive".  There was tenderness in the left upper 
quadrant and epigastric regions but no guarding.  The liver 
and spleen were not enlarged and no masses were felt.  The 
diagnosis indicated irritable bowel syndrome and peptic ulcer 
disease.

II.  Analysis

A.  Service Connection For Dysphagia

Having discussed the pertinent evidence above, the Board 
notes that in order to establish service connection for a 
disability, there must be objective evidence that establishes 
that such disability either began in or was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  If a disability is not 
shown to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The threshold question regarding the veteran's appeal is 
whether he has presented a well-grounded claim of service 
connection.  A well-grounded claim is one which is plausible.  
If he has not, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision upheld 
the earlier decision of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The United 
States Supreme Court declined to review that case.  Epps v. 
West, 118 S.Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus (that is, a link or connection) between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

See also Rabideau v. Derwinski, 2 Vet. App. 141, 142-143 
(1992)  (Service connection may be granted for a chronic, not 
acute, disease or disability); and Brammer v. Derwinski, 3 
Vet. App. 223 (1992)  (Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such injury resulted in a present disability).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In addition to the above, as to claims of chronic disability 
due to undiagnosed illness, the Board notes that on November 
2, 1994, Congress enacted the "Persian Gulf War Veterans' 
Act, " Title I of the "Veterans' Benefits Improvements Act of 
1994," Public Law 103-446.  That statute added a new section 
1117 to Title 38, United States Code, authorizing VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asian theater of operations during the 
Persian Gulf War.  To implement the Persian Gulf War 
Veterans' Act, VA added the following regulation: (Note: As 
originally constituted, the regulation established the 
presumptive period as not later than two years after the date 
on which the veteran last performed active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War.  Effective November 2, 1994, the 
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement for 
compensation to be established was expanded.)

The revised regulations are as follows:

(a)	(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:

(i) became manifest either 
during active military, naval, or 
air service in the Southwest Asia 
theater of operations during the 
Persian Gulf War, or to a degree of 
10 percent or more not later than 
December 31, 2001; and

(ii) by history, physical 
examination, and laboratory tests 
cannot be attributed to any known 
clinical diagnosis.

(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.

(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.

(4) A chronic disability resulting 
from an undiagnosed illness referred to 
in this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.

(5) A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States.

(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:
(1) fatigue
(2) signs or symptoms involving skin
(3) headache
(4) muscle pain
(5) joint pain
(6) neurologic signs or symptoms
(7) neuropsychological signs or 
symptoms
(8) signs or symptoms involving the 
respiratory system (upper or lower)
(9) sleep disturbances
(10) gastrointestinal signs or 
symptoms
(11) cardiovascular signs or 
symptoms
(12) abnormal weight loss
(13) menstrual disorders.

(c)	Compensation shall not be paid under 
this section:

(1) if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or

(2) if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or

(3) if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs.

(d) 	For purposes of this section:

(1) the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War.

(2) the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

A well grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness. VAOPGCPREC 4-
99.

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that the 
illness cannot be attributed to any known diagnosis or, at 
minimum, evidence that the illness has not been attributed to 
a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well 
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources.

As to the current claim regarding dysphagia, the Board finds 
the claim is not well-grounded, on either a direct basis or 
as a manifestation of chronic disability due to an 
undiagnosed illness.  On a direct basis, the Board simply 
notes that the veteran was treated for complaints of the 
disorder on only one occasion during his service, and 
evaluation, including a barium swallow, was entirely normal.  
Therefore, the disorder was never diagnosed in service.  Nor 
was the disorder ever diagnosed post-service.  Numerous 
examinations are of record indicating that the veteran's 
esophagus is entirely normal and no diagnosis of dysphagia 
has ever been made.  Accordingly, as there is no current 
diagnosis, the claim is not well-grounded on a direct basis.  
See Caluza, Rabideau, and Brammer.

The Board has also considered the claim for dysphagia as a 
manifestation of chronic disability due to an undiagnosed 
illness.  However, the Board must also find the claim not 
well-grounded under this basis as there is no competent 
evidence of a chronic disability and this is not something 
that the veteran is competent to provide by lay evidence.  
The Board has considered the veteran's complaints of 
difficulty swallowing, but the Board notes that no chronic 
disability of dysphagia has been diagnosed by competent 
evidence.  To the extent that the veteran's complaints 
reflect symptomatology of his hiatal hernia, peptic ulcer 
disease, and irritable bowel syndrome, the Board notes that 
service connection is already in effect for each of those 
disorders.  Simply put, there is no competent evidence of any 
chronic undiagnosed illness to make this claim well-grounded.

Furthermore, although the General Counsel noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a circumstance.  The Board has considered the 
contentions and testimony of the veteran and, inasmuch as he 
is offering his own medical opinion and diagnosis, notes that 
the record does not indicate that he has any professional 
medical expertise.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
This is likewise true of the statements from the veteran's 
wife, and co-workers, which also do not serve to make his 
claim well-grounded.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claim.  
The veteran has not informed VA of the existence of any 
available evidence that would render his claim well grounded.  
He has not contended that any further relevant post-service 
records exist.  The Board therefore finds that no further 
action is warranted relative to the development of the 
appellant's claim, based upon the information currently of 
record.  Hence, the Board concludes that there are no 
additional pertinent records of treatment which are not in 
the claims folder and would be available.  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); see also Epps v. Brown, supra.  Moreover, VA is not 
required to notify the veteran of particular evidence needed 
to make his application complete if the Department has not 
reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this claim.

B.  Evaluation For Irritable Bowel Syndrome

The Board finds the veteran's claim for a higher evaluation 
for compensation benefits is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The Court has held that, 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  When a 
claimant submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).  Specifically, the Board notes that the veteran 
has been afforded multiple VA examinations, has provided 
testimony in a personal hearing, and all pertinent medical 
evidence identified has been obtained.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Compare Fenderson, supra (indicating 
that the "present level" rule, set out in Francisco, is not 
applicable to original ratings).  The Court held that the 
significance of this distinction was that at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged ratings."  Fenderson, supra.

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the veteran's requests for higher ratings, the 
Board considers the medical evidence of record.  The medical 
findings are then compared to the criteria set forth in VA's 
Schedule for Rating Disabilities.

In evaluating the veteran's service-connected 
gastrointestinal disorders, the Board notes that there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area . . . do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in § 4.14.  38 C.F.R. § 4.113 (1999).

The introductory note to section 4.114 provides that ratings 
under certain diagnostic codes "will not be combined with 
each other" but rather "[a] single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation."  38 C.F.R. § 4.114 
(1999).  The diagnostic codes for irritable bowel syndrome 
(Diagnostic Code 7319), peptic ulcer disease (Diagnostic Code 
7304), and for a hiatal hernia (Diagnostic Code 7346) are 
included among those for which separate ratings may not be 
assigned.

For irritable colon syndrome (spastic colitis, mucous 
colitis, etc.), a noncompensable evaluation is assigned when 
mild, with disturbances of bowel function with occasional 
episodes of abdominal distress.  A 10 percent rating is 
assigned when moderate with frequent episodes of bowel 
disturbances with abdominal distress.  A 30 percent rating is 
assignable when severe with diarrhea or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress.  See Diagnostic Code 7319.

The veteran's irritable bowel syndrome was initially assigned 
a 10 percent disability evaluation under 38 C.F.R. § 4.114, 
Diagnostic Codes 7319.  Subsequently, a 30 percent disability 
evaluation for irritable bowel syndrome (to include 
symptomatology of a hiatal hernia and peptic ulcer disease), 
was assigned effective November 13, 1997.

Under Diagnostic Code 7346, which sets forth the criteria for 
hiatal hernias, a 30 percent disability evaluation is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent disability 
evaluation is warranted with two or more of the symptoms of 
the 30 percent evaluation of less severity.  A higher 60 
percent disability evaluation is assignable for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  See Diagnostic 
Code 7346.

Under provisions for rating a gastric ulcer and a duodenal 
ulcer, a 10 percent rating is assignable when mild with 
recurring symptoms once or twice yearly.  A 20 percent rating 
is assignable when moderate with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations.  A 40 
percent rating is assignable when moderately severe with less 
than severe symptoms but impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent rating is assignable when severe, 
with delineated symptoms producing definite impairment of 
health.  Diagnostic Codes 7304, 7305.

Having thoroughly discussed all the pertinent evidence in the 
factual background portion of this decision, and having 
discussed all the pertinent laws and regulations immediately 
above, the Board finds that neither a greater initial 
evaluation than 10 percent, nor an evaluation greater than 30 
percent as of November 13, 1997, is warranted in this case.  
The preponderance of the evidence is against both claims.

In so finding, the Board notes that prior to November 13, 
1997, the evidence indicates that although the veteran 
complained of severe gastrointestinal distress, he displayed 
no more than moderate symptoms with frequent episodes of 
bowel disturbance with abdominal distress.  Such symptoms are 
contemplated by the 10 percent disability evaluation under 
Diagnostic Code 7319.  To be more specific, the Board notes 
that VA examination in February 1993 noted that the veteran 
was receiving no medical treatment for his gastrointestinal 
complaints, and other than the diagnosed hiatal hernia (for 
which a 10 percent rating was also in effect), a 
gastrointestinal series was normal.   VA examination in 
November 1993 described the veteran's gastrointestinal 
syndrome as mostly asymptomatic, with normal gastrointestinal 
series and barium swallow.  VA examination in May 1994 
described the veteran's irritable bowel syndrome as well-
controlled.  Beginning in 1995 (See March 1995 and October 
1995 VA records) it is indicated that the veteran was being 
treated with Zantac and other medication to control his 
peptic ulcer disease and irritable bowel syndrome.  However, 
VA examination in October 1995 described the condition as 
stable with only minor residual symptoms.

In summation, the veteran made many complaints of more severe 
symptoms related to his irritable bowel syndrome, but prior 
to November 13, 1997, the medical record simply does not 
support the veteran's complaints.  The medical record shows 
that prior to November 13, 1997, the veteran's service 
connected gastrointestinal disorder was either asymptomatic 
or to the extent that it was symptomatic, it was well 
controlled with medication.  Thus, the Board finds that the 
10 percent disability evaluation assigned from September 16, 
1992 to November 13, 1997 was proper and a greater initial 
evaluation was not warranted under Diagnostic Code 7319, nor 
under any other Diagnostic Code possibly for application.

Based on the VA examination in November 1997, the veteran's 
disability evaluation was increased to 30 percent.  That 
examination reported the veteran's history of alternating 
diarrhea and constipation and made a diagnosis of severe 
irritable bowel syndrome.  Such a finding had not previously 
been demonstrated by the evidentiary record.  The Board is in 
agreement that it was proper to raise the veteran's 
evaluation to 30 percent based on the November 1997 
examination.  However, a further increase is not warranted by 
the evidentiary record.  The 30 percent rating is the highest 
available under Diagnostic Code 7319, and although the Board 
has considered a higher evaluation under all other possible 
Diagnostic Code for application, the evidentiary record does 
not support a further increase under any other Diagnostic 
Codes.  The symptoms required for a higher evaluation under 
Diagnostic Code 7346 (pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health) or Diagnostic Code 7304 (impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year) are simply not shown by 
the evidentiary record.

The Board also notes that, to whatever extent the veteran may 
be offering his own medical opinion and diagnosis as to his 
condition, the record does not indicate that he has any 
professional medical expertise.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (1998), cert. denied, 
119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).

In reaching its determination, the Board has also given 
consideration to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has also considered the doctrine of giving the benefit of the 
doubt to the veteran under 38 U.S.C.A. § 5107(b) and 38 
C.F.R. §§ 3.102, 4.3, but does not find the evidence is of 
such approximate balance as to warrant its application.  The 
preponderance of the evidence is clearly against the 
veteran's claim.


ORDER

Service connection for dysphagia, on either a direct basis or 
as a manifestation of chronic disability due to an 
undiagnosed illness, is denied, since a well-grounded claim 
has not been presented.

Entitlement to an initial disability evaluation greater than 
the 10 percent assigned for the veteran's service-connected 
irritable bowel syndrome, effective September 16, 1992, is 
denied.

Entitlement to a disability evaluation greater than the 30 
percent assigned for the veteran's service-connected 
irritable bowel syndrome (to include symptomatology of a 
hiatal hernia and peptic ulcer disease), effective November 
13, 1997, is denied.


REMAND

Addressing first the veteran's claim of service connection 
for rosacea, on either a direct basis or as a manifestation 
of chronic disability due to an undiagnosed illness, the 
Board notes that an appeal to the Board is initiated by 
filing a Notice of Disagreement (NOD).  38 U.S.C.A. § 7105(a) 
(West 1991); 38 C.F.R. §§ 20.200, 20.201 (1999).  Then, after 
the agency of original jurisdiction (AOJ) has issued the 
claimant a Statement of the Case (SOC), the appeal is 
completed by filing a Substantive Appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 20.202 (1999).

A Substantive Appeal can be set forth on a VA Form 9 
("Appeal to the Board of Veterans' Appeals") or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law claimed to have been made by the AOJ.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 (1999).  
To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or, where applicable, within 
the extended time limits prescribed pursuant to a timely 
filed request for extension of time.  38 C.F.R. §§ 20.302(b), 
20.303 (1999).  If the claimant/appellant fails to file a 
Substantive Appeal in a timely manner, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).  See also YT v. Brown, 9 Vet. 
App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 
(1992).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

A thorough review of the record in the present case reveals 
that a timely Substantive Appeal does not appear to have been 
received with respect to the veteran's claim regarding 
rosacea.  A review of the record indicates the veteran's 
claim was denied by a September 1997 rating decision of the 
RO.  The veteran submitted a timely NOD with that rating 
decision in October 1997.  In February 1998, he was provided 
with a SOC.  He was further informed that he must file an 
appeal within 60 days of the SOC or within the remainder of 
the one-year period following notification of the decision 
being appealed.  There was no further communication received 
from the veteran (or his representative) that could be 
considered a substantive appeal as to the issue of rosacea.  
The next pertinent communication received was from the 
veteran's representative, (a Form 646) which was submitted in 
January 2000, well after the expiration of the period for a 
timely appeal.  Nor does the record reflect that the veteran 
had submitted any requests seeking an extension of time to 
submit his substantive appeal as to the issue of rosacea.

The Court has held that, when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether any SOC and/or SSOC provided the 
claimant fulfills the regulatory requirements.  See 38 C.F.R. 
§§ 19.29, 19.31 (1999).  If not, the matter must be remanded 
to the RO to avoid prejudice to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

In this regard, the Board notes that this is the first time 
that the veteran has been notified that a timely and adequate 
substantive appeal was not filed with respect to the 
aforementioned claim.  He has not yet been afforded an 
opportunity to present argument and/or evidence on this 
question, nor has he been provided a SOC or SSOC with respect 
to the issue of the timeliness and adequacy of his appeal.  
Therefore, this is one of those cases; despite the apparent 
untimeliness of the appeal, the Board concludes that it would 
be potentially prejudicial to go forward and dismiss this 
claim without the veteran having had the opportunity to 
address the issue of whether his appeal was timely perfected.  
In view of the foregoing, it is appropriate that the claims 
file be remanded so that the veteran may now be provided with 
an SSOC with respect to the issue of the timeliness and/or 
adequacy of his appeal.  Consequently, the Board will remand 
the matter to the RO to avoid the possibility of prejudice to 
the veteran.  38 C.F.R. § 19.9 (1999).

Turning next to the issue of entitlement to service 
connection for hypertension, the Board notes that the veteran 
has clearly indicated within his pleadings that he was 
seeking service connection for the disorder on either a 
direct basis or as a manifestation of chronic disability due 
to an undiagnosed illness.  The Board notes, however, that 
the RO has considered only the question of direct service 
connection without consideration of service connection as a 
result of an undiagnosed illness.  The Board finds that these 
are inextricably intertwined questions.  See Henderson v. 
West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 
Vet. App. 180 (1991), for the proposition that, where a 
decision on one issue would have a "significant impact" 
upon another, and that impact in turn could render any review 
of the decision on the other claim meaningless and a waste of 
appellate resources, the two claims are inextricably 
intertwined.  Therefore, to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to the claim and to ensure full compliance with due process 
requirements, the claim seeking service connection for 
hypertension, on either a direct basis or as a manifestation 
of chronic disability due to an undiagnosed illness, is 
remanded to the RO for the following development:

1.  The veteran should be contacted, 
through his representative, and notified 
of his right to submit further evidence, 
argument, and/or comment with regard to 
the question of the timeliness and 
adequacy of his appeal as to the claim 
seeking service connection for rosacea, 
on either a direct basis or as a 
manifestation of chronic disability due 
to an undiagnosed illness.  He should be 
informed of his right to request a 
hearing on the matter if he so desires.

2.  As to the issue of whether a timely 
substantive appeal has been filed in the 
claim of entitlement to service 
connection for rosacea, on either a 
direct basis or as a manifestation of 
chronic disability due to an undiagnosed 
illness, after the above development has 
been completed, the RO should issue the 
veteran a SSOC which should contain a 
summary of the pertinent facts and a 
summary of the laws and regulations 
applicable to the proper filing of 
appeals, with appropriate citations 
(including 38 C.F.R. §§ 19.32, 19.34, 
20.200, 20.202, 20.203, 20.302).  See 
38 C.F.R. §§ 19.29, 19.31 (1999).  

3.  As to the issue of entitlement to 
service connection for hypertension, on 
either a direct basis or as a 
manifestation of chronic disability due 
to an undiagnosed illness, the RO should 
consider the issue under direct service 
connection and under the provisions of 
38 C.F.R. § 3.317 for disability due to 
undiagnosed illnesses.  If entitlement to 
compensation is denied, the veteran and 
representative should be furnished a SSOC 
which should contain a summary of the 
pertinent facts and a summary of the laws 
and regulations applicable, to include a 
discussion of the provisions of 38 C.F.R. 
§ 3.317 to the claim.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 


